Continuation of 12:

Applicant’s arguments:
Applicant’s arguments regarding “Information Disclosure Statement”: Applicant’s arguments page 6 recites, “After a review of the file history, it appears that with respect to the Information Disclosure Statement filed July 1, 2021, no Examiner-initialed copy of the corresponding 1449 form has been entered into the file history. (Applicant recognizes that the Office Action has a notification date just one day after the July 1, 2021 Information Disclosure Statement was filed.) Applicant respectfully requests that the Examiner consider the references listed in the July 1, 2021 Information Disclosure Statement, and provide an initialed copy of the corresponding 1449 form along with the next official action”
Examiner’s Response: The IDS have been acknowledged by the examiner.
(III)	Applicant’s arguments regarding “Claim Rejection Under 35 U.S.C. 103”: 
(IV)	Applicant’s arguments: Applicant’s arguments page 7-8, recites, “When rejecting prior claim 2, the Office contended that Hu discloses a source access node that "direct[s] each of the packets within the data flow to 
(V)	Examiner’s Response: The examiner respectfully disagrees. The examiner interprets every limitation of each claim under broadest reasonable interpretation (BRI). Hu teaches number of bytes transmitted on each of plurality of data path by source access node, see fig 1-3, for multipath environment, para [0031]-[0032], where, “For the case that a 

/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        
/KIBROM T HAILU/Primary Examiner, Art Unit 2461